                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION
  COLLEEN R. GALLOWAY,                           )
                                                 )
         Plaintiff,                              )
                                                 )
         v.                                      )   Case No. 1:19-CV-00074 JD
                                                 )
  ANDREW M. SAUL, Commissioner of                )
  Social Security,                               )
                                                 )
         Defendant.                              )

                                            ORDER

       This social security appeal was referred to the magistrate judge for preparation of a report

and recommendation. The report and recommendation was entered on February 21, 2020, and

more than fourteen days have passed without any objections being filed. The Court thus reviews

the report and recommendation only for clear error. Johnson v. Zema Sys. Corp., 170 F.3d 734,

739 (7th Cir. 1999). The Court has conducted that review and finds no clear error. Accordingly,

the Court ADOPTS the report and recommendation [DE 24], REVERSES the Commissioner’s

decision, and REMANDS this matter for further proceedings. The Clerk is DIRECTED to

prepare a judgment for the Court’s approval.

       SO ORDERED.

       ENTERED: March 10, 2020

                                                      /s/ JON E. DEGUILIO
                                               Judge
                                               United States District Court
